 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     DYRELL WAYNE JONES,                              Case No. 1:19-cv-00396-JDP

12                      Plaintiff,                      SCREENING ORDER

13           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF BE PERMITTED TO
14                                                      PROCEED ON COGNIZABLE CLAIM AND
       M. PITCHFORD, et al.,                            THAT NON-COGNIZABLE CLAIMS BE
15                                                      DISMISSED WITH LEAVE TO AMEND
                        Defendants.
16                                                      OBJECTIONS, IF ANY, DUE IN 14 DAYS

17                                                      ECF No. 1

18                                                      ORDER TO ASSIGN CASE TO DISTRICT
                                                        COURT JUDGE
19

20           Plaintiff Dyrell Wayne Jones is a state prisoner proceeding without counsel in this civil

21   rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint, filed February 27, 2019,

22   ECF No. 1, is before the court for screening under 28 U.S.C. § 1915A. We find that plaintiff has

23   stated an Equal Protection claim against defendant Pitchford. We will recommend that plaintiff’s

24   remaining claims and all other defendants be dismissed without prejudice and that he be granted

25   leave to amend the complaint.

26      I.        SCREENING AND PLEADING REQUIREMENTS

27           A district court is required to screen a prisoner’s complaint seeking relief against a

28   governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must
                                                        1
 1   identify any cognizable claims and dismiss any portion of a complaint that is frivolous or

 2   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

 3   defendant who is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 4             A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 5   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 6   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 7   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 8   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

 9   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

10   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

11   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

12   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

13   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

14   (citations omitted).

15             The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

16   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint only “if it

17   appears beyond doubt that the plaintiff can prove no set of facts in support of her claim which

18   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)

19   (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

20       II.       COMPLAINT1
21             Plaintiff alleges constitutional violations arising out of his confinement at Kern Valley

22   State Prison (“KVSP”). See ECF No. 1 at 1. Plaintiff names four defendants, all of whom are

23   employed by California Department of Corrections and Rehabilitation (“CDCR”): Warden C.

24   Pfeiffer, Sgt. Walinga, Sgt. Pitchford, and Lt. R. Velasco. Id. at 2.

25             Plaintiff alleges:

26
27
     1
       The court draws the facts of this section from plaintiff’s complaint, ECF No. 1, and accepts
28   them as true for purposes of screening.
                                                        2
 1                            On 5-27-2018 (Sunday) during Ramadan, the [holy] month
                      of fasting for Muslims, I was in the [chapel] area with the listed
 2                    witnesses when about (16) sixteen [correctional officers (“c/o”)]
 3                    entered the room and told all [inmates] present to strip out. I was
                      forced to stand naked in front of my peeps while ordered to “lift my
 4                    nuts” and “spread my ass cheek”—all this while some officers
                      laughed and made comments about my race and religion. When the
 5                    search was complete I was told to exit the [chapel] and get my food
                      without being provided the opportunity to wash my hand after
 6                    touching my private area.
 7                            C/o Pitchford, [who is now a sergeant,] and Sgt. Walinga
                      searched me. Pitchford made the comment that he was “sick of
 8                    these Muslims” and “turn around and let me see that butt.” . . . Lt.
                      R. [Velasco] failed in his duty to fully investigate the issue.
 9

10   Id. at 3 (punctuation altered). Plaintiff alleges further facts in the administrative grievance
11   attached to his complaint. Id. at 6-9. Plaintiff claims violations of his rights under the First, Fifth,
12   and Fourteenth Amendments. Id. at 8. He prays for a wide range of relief, including damages
13   and injunctions. Id. at 3.
14      III.      DISCUSSION
15                A. Requirements Under 42 U.S.C. § 1983
16             Section 1983 allows a private citizen to sue for the deprivation of a right secured by
17   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To
18   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law
19   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park
20   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation
21   requirement by showing either (1) the defendant’s “personal involvement” in the alleged
22   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a
23   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th
24   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing
25   that the defendant “set[] in motion a series of acts by others, or . . . knowingly refus[ed] to
26   terminate a series of acts by others,” which the defendant “knew or reasonably should have
27   known would cause others to inflict a constitutional injury.” Id.
28
                                                          3
 1          All named defendants are state-prison employees who, accepting plaintiff’s allegations as

 2   true, can be inferred to have acted under color of state law. See Paeste v. Gov’t of Guam, 798

 3   F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of state law

 4   while acting in his official capacity or while exercising his responsibilities pursuant to state law.”

 5   (quoting West v. Atkins, 487 U.S. 42, 50 (1988))). We next consider whether plaintiff sufficiently

 6   alleged facts to satisfy the causation requirement.

 7          Plaintiff has plausibly alleged that defendants Pitchford and Walinga personally

 8   participated in or caused the alleged deprivations. Pitchford allegedly stated that he was “sick of

 9   these Muslims” as he strip-searched plaintiff in the chapel during Ramadan. ECF No. 1 at 3.

10   Walinga searched plaintiff in the chapel alongside Pitchford. Id.

11          Plaintiff does not plausibly allege that the remaining defendants—Warden C. Pfeiffer and

12   Lt. R. Velasco—personally participated in or caused the alleged deprivations. Plaintiff states no

13   facts about Warden Pfeiffer; instead, plaintiff seems to rely on a theory of vicarious liability. See

14   Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948 (2009) (“[V]icarious liability is inapplicable to Bivens

15   and § 1983 suits[;] a plaintiff must plead that each Government-official defendant, through the

16   official’s own individual actions, has violated the Constitution.”). With regard to Velasco,

17   plaintiff alleges only that he “failed in his duty to fully investigate the issue.” ECF No. 1 at 3.

18   This alleged failure to investigate is too remote from the alleged deprivation to constitute personal

19   participation or causation.

20          The remaining question is whether Pitchford and Walinga violated federal law. Plaintiff
21   contends that his rights under the First, Fifth, and Fourteenth Amendments have been violated.

22   See ECF No. 1 at 8. Plaintiff’s allegations do not support all the claims he seeks to bring. For

23   instance, there is no Fifth Amendment right to be free from a discriminatory search. However,

24   the alleged facts do implicate the Free Exercise clause, the Religious Land Use and

25   Institutionalized Persons Act (“RLUIPA”), and the Equal Protection clause; we will analyze

26   whether plaintiff has stated such claims below.
27                  A. First Amendment Right to Free Exercise of Religion

28          The Free Exercise Clause of the First Amendment prevents the government from making
                                                           4
 1   laws “prohibiting the free exercise” of religion. U.S. Const. amend I. Prisoners “retain

 2   protections afforded by the First Amendment, including its directive that no law shall prohibit the

 3   free exercise of religion.” O’Lone v. Estate of Shabazz, 482 U.S. 342, 348 (1987) (internal

 4   citations omitted). “A prisoner’s right to freely exercise his religion, however, is limited by

 5   institutional objectives and by the loss of freedom concomitant with incarceration. Hartmann v.

 6   California Dep’t of Corr. & Rehab., 707 F.3d 1114, 1122 (9th Cir. 2013) (citing O’Lone, 482

 7   U.S. at 348). A free exercise claim has two parts: (1) an initial showing that the belief at issue is

 8   both “sincerely held” and “rooted in religious belief,” Malik v. Brown, 16 F.3d 330, 333 (9th Cir.

 9   1994); and (2) a secondary showing that the prison official substantially burdened the practice of

10   plaintiff’s religion by preventing plaintiff from engaging in conduct that he sincerely believes is

11   consistent with his faith, Shakur v. Schriro, 514 F.3d 878, 884-85 (9th Cir. 2008). “A substantial

12   burden exists where the governmental authority puts substantial pressure on an adherent to

13   modify his behavior and to violate his beliefs.” Int’l Church of Foursquare Gospel v. City of San

14   Leandro, 673 F.3d 1059, 1067 (9th Cir. 2011) (internal citations and quotation marks omitted).

15          Plaintiff has not alleged facts that state a cognizable claim for violation of his First

16   Amendment right to free exercise of his religion. Plaintiff has sufficiently alleged that he has a

17   sincerely held belief, see ECF No. 1 at 8, but he fails to state facts showing that the named

18   defendants substantially burdened his exercise of religion. Plaintiff alleges that defendants

19   Pitchford and Walinga discriminately searched him in his place of worship during Ramadan, but

20   he does not state that he was prevented from engaging in practices consistent with his religion by
21   any named defendant.2 Indeed, his complaint does not state that he was practicing his religion at

22   all during the search. In short, plaintiff has failed to state a Free Exercise claim.

23

24   2
       Plaintiff states that, after the search, he was not provided with an opportunity to wash his
     unclean hands before eating in contravention of his religion. These allegations may be sufficient
25   to state a claim, but plaintiff does not attribute this potential deprivation to any named defendant.
26   Therefore, his allegations fail to state a claim. See Soo Park, 851 F.3d at 918 (“To make out a
     cause of action under Section 1983, [the] plaintiff[ ] must plead that (1) the defendant[ ] acting
27   under color of state law (2) deprived plaintiff[ ] of rights secured by the Constitution or federal
     statutes.”). If plaintiff can attribute this alleged deprivation to a specific person or persons, he
28   may be able to state a Free Exercise claim in an amended complaint.
                                                           5
 1                   B. RLUIPA

 2            RLUIPA prevents the government from imposing “a substantial burden on the religious

 3   exercise” of prisoners, “unless the government demonstrates that imposition of the burden on that

 4   person: (1) is in furtherance of a compelling governmental interest; and (2) is the least restrictive

 5   means of furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a). The

 6   showing for a “substantial burden” under RLUIPA is generally the same as for a First

 7   Amendment free exercise claim. Int’l Church of Foursquare Gospel, 673 F.3d at 1067; see

 8   Hartmann, 707 F.3d at 1124-25. Therefore, for the same reasons that plaintiff has failed to state a

 9   cognizable free exercise claim, plaintiff has not stated a cognizable claim for violation of

10   RLUIPA.

11               B. Equal Protection

12            “The Equal Protection Clause . . . is essentially a direction that all persons similarly

13   situated should be treated alike.” City of Cleburne v. Cleburne Living Ctr., Inc., 473 U.S. 432,

14   439 (1985) (citing Plyler v. Doe, 457 U.S. 202, 216 (1982)). A prisoner is entitled to “a

15   reasonable opportunity of pursuing his faith comparable to the opportunity afforded fellow

16   prisoners who adhere to conventional religious precepts.” Shakur v. Schriro, 514 F.3d 878, 891

17   (9th Cir. 2008) (quoting Cruz v. Beto, 405 U.S. 319, 321-22 (1972) (per curiam)). To state a

18   claim, a plaintiff must allege facts showing that prison officials intentionally discriminated

19   against him on the basis of his religion by failing to provide him a reasonable opportunity to

20   pursue his faith compared to other similarly situated religious groups. See Cruz, 405 U.S. at 321-
21   22; Shakur, 514 F.3d at 891; Serrano v. Francis, 345 F.3d 1071, 1082 (9th Cir. 2003). However,

22   the Equal Protection Clause does not require “that all prisoners must receive identical treatment

23   and resources.” Hartmann v. California Dep’t of Corr. & Rehab., 707 F.3d 1114, 1123 (9th Cir.

24   2013).

25            Construing the complaint liberally, we find that plaintiff has alleged facts sufficient to

26   state an Equal Protection claim against defendant Pitchford. Plaintiff alleges that Pitchford strip-
27   searched him in the chapel in front of his peers during Ramadan. ECF No. 1 at 8. During the

28   search, Pitchford allegedly commented that he was “sick of these Muslims” and told plaintiff to
                                                          6
 1   “turn around and let me see that butt.” Id. Pitchford’s alleged comments allow us to infer

 2   discriminatory intent. The timing and location of the incident—during Ramadan in the chapel—

 3   allow the further inference that defendant withheld from plaintiff a reasonable opportunity to

 4   pursue his faith compared to other similarly situated religious groups.

 5             Plaintiff’s allegations fail to state a claim against defendant Walinga. Plaintiff alleges

 6   only that Walinga participated in the search. He has not, however, alleged facts sufficient to infer

 7   that Walinga had a discriminatory intent.

 8       IV.      CONCLUSION

 9             We have screened plaintiff’s complaint and find that plaintiff has stated an Equal

10   Protection claim against defendant Pitchford. We recommend that plaintiff’s remaining claims

11   and the remaining defendants be dismissed without prejudice and that plaintiff be granted leave to

12   amend the complaint.

13             Should plaintiff choose to amend the complaint, the amended complaint should be brief,

14   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

15   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

16   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

17   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

18   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

19   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

20   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note
21   that a short, concise statement of the allegations in chronological order will assist the court in

22   identifying his claims. Plaintiff should name each defendant and explain what happened,

23   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

24   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

25   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

26   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different
27   defendants belong in different suits . . . .”).

28             Any amended complaint will supersede the original complaint, Lacey v. Maricopa
                                                          7
 1   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

 2   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

 3   amended complaint is filed, the original complaint no longer serves any function in the case.

 4   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

 5   of each defendant must be sufficiently alleged. The amended complaint should be titled “First

 6   Amended Complaint,” refer to the appropriate case number, and be an original signed under

 7   penalty of perjury.

 8      V.      RECOMMENDATIONS

 9           Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

10   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

11   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a

12   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

13   Id. Thus, the undersigned submits the following findings and recommendations to a United

14   States District Judge under 28 U.S.C. § 636(b)(l):

15           1. Plaintiff states an Equal Protection claim against defendant Pitchford.

16           2. Plaintiff’s remaining claims and defendants should be dismissed without prejudice,

17              and plaintiff should be granted leave to amend the complaint.

18           3. If plaintiff files an amended complaint, defendant Pitchford should not be required to

19              respond until the court screens the amended complaint.

20           Within fourteen days of service of these findings and recommendations, plaintiff may file
21   written objections with the court. If plaintiff files such objections, he should do so in a document

22   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

23   advised that failure to file objections within the specified time may result in the waiver of rights

24   on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

25   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

26
27

28
                                                        8
 1
     IT IS SO ORDERED.
 2

 3
     Dated:    June 5, 2019
 4                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7   No. 203
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              9
